EXHIBIT 10.1 – CMG Finder's Fee Agreement

FINDER’S FEE AGREEMENT




THIS FINDER’S FEE AGREEMENT (the "Agreement"), made as of this 18th day of
March, 2009, by and between:


CMG Holdings, Inc., a Nevada Corporation, and its Affiliates as defined herein,
(hereinafter referred to as "CMG" or the "Company")


AND


LSC Capital Advisers, Inc., an Illinois Corporation (hereinafter "Consultant");


each a "Party" and collectively the "Parties."


WITNESSETH THAT:


WHEREAS, CMG is seeking financing and seeks the assistance of Consultant in
locating and being introduced to potential Candidates (as described below) in
connection with a potential Business Combination (as described below), and is
willing to compensate Consultant for such introduction;


WHEREAS, Consultant is willing to assist CMG by introducing CMG to specific
individuals and entities who may be willing to invest in CMG (the "Assistance");


NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual promises and covenants contained herein, the Parties have agreed as
follows:


Candidate(s):  As used in this Agreement, the term "Candidate(s)" shall be
deemed to mean one or more individuals, firms, entities, affiliations, or
persons; that completes a Business Combination (as defined herein) with the
Company. Consultant shall notify CMG in writing, by electronic mail (email), or
fax, of each proposed Candidate that Consultant wishes to introduce to CMG. CMG
shall notify Consultant in writing, by electronic mail (email), or fax, of CMG’s
approval or rejection of said proposed Candidate(s). CMG shall have the right to
reject proposed Candidate(s) put forward by Consultant but CMG agrees that
approval of proposed Candidate(s) put forward by Consultant will not be
unreasonably withheld.


Business Combination(s): As used in this Agreement, the term "Business
Combination" shall be deemed to mean any form of equity financing, debt
financing, licensing, merger, acquisition, combination and/or consolidation
involving CMG and Candidate(s).


Affiliate(s): As used in this Agreement, the term "Affiliate" shall be deemed to
mean a director, officer, ten percent or greater shareholder and/or any person,
firm, trust, corporation, or other business entity that; completes a Business
Combination with a Candidate and/or directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Company.


1.      WHEREAS:


(a)  Consultant is aware of and acquainted with Candidate(s) who may be
interested in investing in CMG.  Consultant represents, warrants, and covenants
that he is already acquainted with such individuals and has a pre-existing
relationship with them, has not and will not make any public or general
solicitation or advertising to locate such individuals, that such individuals
are known to him through his prior experiences, and that it has not previously
contacted such individuals on behalf of CMG.


(b) Consultant represents, warrants and covenants that he has not acted as a
finder for CMG, nor been compensated as a finder for CMG during the preceding
twelve (12) months.


(c)  Consultant represents, warrants and covenants that it is not a registered
representative with any broker-dealer in the United States, is not employed by
or associated with any broker-dealer in the United States, is not an investment
adviser either generally or with respect to the specific individuals, and has
not become aware of the specific Candidate(s) through any registered
representative or broker-dealer in the United States.


 
1

--------------------------------------------------------------------------------

 
(d)  Consultant represents, warrants and covenants that it will only make the
Candidate(s) aware of the CMG investment opportunity, will only inform the
Candidate(s) about CMG’s business but not about its securities, and will not
negotiate with the Candidate(s) with respect to the investment, including the
amount, the type and nature of the security or securities, or the terms of the
investment, but will only relay CMG’s offers and responses.  All investment
discussions will be directly between CMG and the Candidate(s) being introduced
by Consultant.


(e)  Consultant represents, warrants and covenants that, to the best of its
information, knowledge and belief, the Candidate(s) to be introduced are
sophisticated or accredited investors (as those terms are used in the context of
federal and state securities laws, rules and regulations), who have sufficient
expertise and business acumen to evaluate the merits of the investment
opportunity.


2.      Term. The term of this agreement shall commence at the signing of this
agreement (the "Effective Date") and end one (1) year from the date it is
executed by CMG, or at such other time as may be mutually agreed upon in writing
by the Company and Consultant, provided that the Company shall remain
responsible for the compensation obligations of the Company under this
Agreement.  If during a period of thirty-six (36) months following the
termination date, the Company completes a Business Combination with Candidate(s)
introduced by Consultant in its capacity as a finder (as evidenced by a list by
Consultant and delivered to the Company within thirty (30) days after the
termination date) then Consultant shall be entitled to the same compensation as
set forth under Item 3 below.


3.      Fees. Upon the completion of a Business Combination, CMG shall pay
Consultant a Finder’s Fee calculated as follows:


Eight percent (8%) of the aggregate gross proceeds or value of the Business
Combination in cash, with the exception of a Business Combination that is
completed with a Candidate that was introduced to CMG through CST Group, Inc.;
in which case the Finder's Fee paid to Consultant shall be two percent (2%) of
the aggregate gross proceeds or value of the Business Combination in cash.


Said Finder's Fee shall be paid to Consultant by wire transfer upon the closing
of the Business Combination.


4.   Non-Solicitation of Candidates. The Company agrees not to contact any of
Consultant’s Candidates directly, unless authorized to do so by Consultant.


5.      Laws of the State of Illinois. This Agreement shall be deemed to be made
in, governed by and interpreted under and construed in all respects in
accordance with the laws of the State of Illinois. In the event of controversy
arising out the interpretation, construction, performance, or breach of this
Agreement, the Parties hereby agree and consent to the jurisdiction and venue of
the District or County Court of Cook, Illinois.


6.    Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon the Parties hereto, their
successors, assigns and legal representatives. The Parties hereto agree to
execute such other instruments which may be necessary to carry out or to make
effective the terms and provisions of this Agreement.


7.   Entire Agreement. This Agreement contains the entire understanding of the
Parties and all of the covenants and agreements between the Parties with respect
to the subject matter of this Agreement.  No other representations, oral or
written, shall survive the execution of this Agreement and all representations
made by and between the Parties respecting the subject matter hereof are
contained in this Agreement.


8.   Notices. Notices required by this Agreement shall be written and delivered
by certified mail, Federal Express (or other national or local overnight
delivery service), telegram or by facsimile transmission to the Parties at the
addresses set forth on the signature page of this Agreement, or at such address
as the Parties may subsequently designate in writing.  Such notice shall be
effective when received by the addressee.


9.  No Waiver or Modification. A modification or waiver of any of the provisions
of this Agreement shall be effective only if made in writing and executed with
the same formality as this Agreement. The failure of any party to insist upon
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver of any subsequent default of the same or similar nature or
of any other nature.


10. Non-Disclosure of Agreement to Third Parties. The Parties recognize that any
release of information to the public or other third Parties with respect to this
Agreement may cause great detriment to either or both of the Parties and thus
agree to keep the details of this Agreement confidential.


11. Confidential Information.  The term "Confidential Information" as used in
this Agreement shall mean any of the following:


 
2

--------------------------------------------------------------------------------

 
(a)           any and all information that is conspicuously marked as being of a
confidential, proprietary or of a secret nature received by one Party hereto
(the "Recipient Party") from the other Party hereto (the "Disclosing Party")
regarding the Assistance; and


(b)           any and all information gathered by either Party in the course of
discussing and/or implementing the assistance, whether written or oral, and if
written, however produced, that is conspicuously marked, or would logically be
considered, confidential, proprietary or of a secret nature and the subject
matter of this Agreement, and which information shall include, without
limitation:


(i)           all ideas, concepts, strategies, corporate and financing
structures, data, spreadsheets, summaries, reports, drawings, charts,
specifications, forms, materials, term sheets, agreements and contracts
(including this Agreement) relating in any way to the Assistance; and


(ii)           all information of any nature concerning either Party’s financial
contacts and resources, distribution contacts and resources, technical
information and know-how, business dealings and negotiations with third Parties,
potential mergers and acquisitions, shareholders, members, clients, employees,
consultants and affiliates.


For purposes of this Agreement, the term "Confidential Information" does not
include information which (a) is publicly available or becomes generally
available to the public other than as a result of a disclosure by the Recipient
Party, (b) becomes available to the Recipient Party on a non-confidential basis
from a source other than the Disclosing Party; provided, however, that the
Receiving Party reasonably believes the source to have rightfully and lawfully
obtained such information and such source is not bound by a confidentiality
agreement or other obligation of secrecy with the Disclosing Party, (c) is
independently developed by the Recipient Party, or (d) the Disclosing Party
agrees in writing that the information may be disclosed, except as provided
below.


Disposition of Confidential Information.  If at any time the Disclosing Party
requests in writing, the Recipient Party shall immediately return to the
Disclosing Party or, with the Disclosing Party’s consent destroy, all written
and tangible Confidential Information originating with the Disclosing Party
(including, without limitation, all documents, business plans, booklets,
proposals, confidential memoranda, term sheets, letters, memos, drawings,
charts, specifications, discs, magnetic tapes, electronic files and data bases)
and any and all copies thereof.  Such return or destruction of the Confidential
Information shall be certified in writing by the Recipient Party.


12.  Disclosure to Third Parties and Affiliates.  Each Party to this Agreement
agrees that it shall not, at any time, disclose, in whole or in part, the
Confidential Information to any third party, without first obtaining express
written permission from the Disclosing Party.  Neither Party may reveal
Confidential Information to any affiliates, persons or other entities except
those who are deemed by the Recipient Party to be necessary for the purpose of
discussing or evaluating the Assistance, and provided that the Confidential
Information will be used by such affiliates, persons or other entities
(including attorneys and accountants) solely in connection with the
Assistance.  The Recipient Party shall take all necessary and appropriate
precautions to avoid the unauthorized disclosure of Confidential
Information.  The Recipient Party shall treat the Confidential Information of
the Disclosing Party with no less care than it employs for its own Confidential
Information of a similar nature that it does not wish to disclose, publish or
disseminate, but not less than a reasonable level of care.   As used in this
Agreement, the term "affiliates" shall include, but shall not be limited to, (a)
any entities of which either respective Party is an employee, officer, director,
partner, member, ten percent (10%) or greater shareholder, and any subsidiaries,
partnerships or any other entities controlled by such entities, (b) all
officers, directors, agents, employees, partners, ten percent (10%) or greater
shareholders, consultants and advisors of each respective Party, and (c) any
entity newly formed by either Party subsequent to the Effective Date under the
same or a similar name.


13. Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and delivered personally (which shall include delivery via
express courier such as Federal Express) or sent by registered or certified
mail, return receipt requested, or by facsimile, telegram or telex followed by a
confirmation letter sent by registered or certified mail, return receipt
requested, addressed as follows:


If to Company:
CMG Holdings, Inc.,
5601 Biscayne Boulevard
Miami, FL 33137
Attention: Jim Ennis, COO


 
3

--------------------------------------------------------------------------------

 
If to Consultant;
LSC Capital Advisers, Inc.
3333 Warrenville Road, Ste 200
Lisle, IL  60532


14. Non-Circumvention.
 
(a)           CMG will not, in any manner, circumvent, or attempt to circumvent
its payment obligations to LSC pursuant to Section 3 above.
 
(b)           CMG will not disclose to any third Parties any names, addresses,
telephone numbers, facsimile numbers, or e-mail addresses of any Candidate, and
CMG recognizes that such information about any Candidate is the exclusive and
valuable property of the Consultant unless such information was previously
obtained from sources other than the Consultant.


15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed an original and constitute one and the
same Agreement. Facsimile copies with signatures shall be given the same legal
effect as an original.
 
IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed
this Finder's Fee Agreement the day and year first above written:
 
CMG Holdings, Inc.,


By: /s/Jim Ennis
Its: Chief Operating Officer
Printed Name: Jim Ennis
 


LSC Capital Advisers, Inc.
 
By: /s/ Joseph Wagner
Joseph Wagner, President

 
 
 
4

--------------------------------------------------------------------------------

 
